            Case 1:20-cv-08597-CM Document 3 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN THOMAS PICKERING-GEORGE,

                                Plaintiff,
                                                                 20-CV-8597 (CM)
                    -against-
                                                                CIVIL JUDGMENT
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.

         Pursuant to the order issued October 29, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the August 25, 2008 order

in Pickering-George v. City of New York Bronx Cnty., No. 08-CV-5112 (KMW) (S.D.N.Y. Aug.

25, 2008), the complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 29, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
